UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-1631


KATHRYN M. MCLENDON,

                   Plaintiff - Appellant,

             v.

FLEETWOOD MOTOR HOMES OF INDIANA, INCORPORATED,

                   Defendant - Appellee,

             and

HOLIDAY KAMPER AND BOATS, LLC,

                   Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:07-cv-01480-CMC)


Submitted:    February 10, 2009               Decided:   March 10, 2009


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William T. Toal, JOHNSON, TOAL & BATTISTE, P.A., Columbia, South
Carolina, for Appellant. Thomas William McGee, III, Erik Tison
Norton, NELSON, MULLINS, RILEY & SCARBOROUGH, LLP, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kathryn       McLendon   appeals        the   district       court’s      order

granting summary judgment in favor of Fleetwood Motor Homes of

Indiana,    Inc.,    in    this   breach       of   warranty         action.     We    have

reviewed the record and find no reversible error.                          Accordingly,

we   affirm    for    the    reasons    stated        by       the    district        court.

McLendon v. Fleetwood Motor Homes of Indiana, Inc., No. 3:07-cv-

01480-CMC     (D.S.C.      Apr.   30,   2008).            We    dispense       with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                           2